DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 28, 29, 30, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0146854 to Cannon et al in view of Australian Patent AU 2013201927 to Sung et al.
Regarding Claims 21 and 34, Cannon teaches a system for growing vegetation, the system comprising: (a) a pole assembly comprising: (i) a pole (Cannon Fig. 1 #32) comprising a top portion and a bottom portion and an inside and an outside, wherein the outside of the pole defines an outer pole surface; (ii) a pole cup (Cannon Fig. 1 #20) concentric to and operatively coupled to the pole, wherein the pole cup comprises an upper tier and a lower tier (Cannon top of #20 and bottom of #20; applicant doesn’t structurally differentiate between the upper and lower tier so Cannon satisfies the broad nature of the limitation), wherein the pole cup is configured to receive water adhering to the outer pole surface (Cannon Fig. 1 #37 is adhered to the outer surface of #32, claim language does not exclude the water from being in a tube or pipe but the tube or pipe must merely be on the outside surface of the pipe; in addition, Cannon #39 discharges the water which at this point explicitly travels down the outside surface of #22) and flowing away from the top portion and toward the bottom portion along the outer pole surface into the upper tier of the pole cup and direct the water through the lower tier of the pole cup (Cannon Fig. 2 #24 and #15) to the outer pole surface; and (iii) a grow pan (Cannon Fig. 2 #1a) receives water adjacent the pole and transfers the water away from the pole (Cannon Fig. 2 #24) (d) wherein flow of the water through the grow pan and the pole cup occurs outside of the pole (Cannon Fig. 1 and 2).
Cannon receives water adjacent to the pole, but is silent on comprising two or more channels within the grow pan: (b) wherein a first channel of the two or more channels receives water adjacent the pole and transfers the water away from the pole; (c) wherein a second channel of the two or more channels receives the water from the first channel and transfers the water toward the pole. However, Sung teaches the general knowledge of one of ordinary skill in the art that it is Known to provide a grow pan (b) wherein a first channel of the two or more channels receives water adjacent the pole and transfers the water away from the pole (Sung first channel is traveling from #254 along #42 towards #415); (c) wherein a second channel of the two or more channels receives the water from the first channel and transfers the water toward the pole (Sung Fig. 4 second channel is water that travels along #413 towards the pole exiting at #416). It would have been obvious to one of ordinary skill in the art to modify the teachings of Cannon with the teachings of Sung before the effective filing date of the claimed invention for even sufficient distribution and control through the grow pan of water supply as taught by Sung. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claims 28 and 30, Cannon as modified teaches the grow pan (Cannon #1a and Sung #4) comprises a perimeter wall and receives the water from the pole assembly adjacent a first portion of the perimeter wall, transfers the water to adjacent a second portion of the perimeter wall, and thereafter transfers the water back to the pole assembly; and wherein the flow of the water through the grow pan allows the water to travel over seeds or roots of vegetation (Sung Fig. 4 water travels from the back wall of #4 from #254 towards outer wall #415 and then back towards the back wall).
Regarding Claim 29, Cannon as modified teaches the system further comprises a tray operatively coupled to the grow pan (Sung page 11, lines 6-10 bucket or gutter satisfy the broad limitation of tray since applicant doesn’t claim the structural features of the tray and the structural relationship of the tray; the presence of the bucket or gutter satisfies “operatively coupled” since it collects the water from the grow pan).

Claims 22, 23, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0146854 to Cannon et al in view of Australian Patent AU 2013201927 to Sung et al as applied to claim 21 above, and further in view of U.S. Patent No. 5,598,662 to Droste.
Regarding Claims 22 and 23, Cannon as modified is silent on teaching an input pipeline operatively coupled adjacent to the bottom portion of the pole, and wherein the water flows upwardly adjacent the pole to adjacent the top portion of the pole; wherein the pole assembly comprises one or more tubes within the pole assembly that allow the water to flow upwardly within the pole assembly.  However, Droste teaches the general knowledge of one of ordinary skill in the art that it is a known alternative to provide an input pipeline operatively coupled adjacent to the bottom portion of the pole, and wherein the water flows upwardly adjacent the pole to adjacent the top portion of the pole; wherein the pole assembly comprises one or more tubes within the pole assembly that allow the water to flow upwardly within the pole assembly (Droste Fig. 1 and 2 #134 and #112, placement of tube in pole or outside pole is not a patentable distinction).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Cannon with the teachings of Droste before the effective filling date of the claimed invention for water conservation measures.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success and/or the application of a known technique to a known device ready for improvement to yield predictable results.  A shift in location of a known elements performing the same intended function of water deliver to the system, modified merely as an engineering design choice does not patentably distinguish [In re Japikse, 181 F.2d 1019, 1023, 86 USPQ 70, 73 (CCPA 1950)].
Regarding Claim 24, Cannon as modified teaches the system further comprises: a return pipeline operatively coupled to the input pipeline or the pole assembly, wherein the water flows from the return pipeline to an aquaculture system or a hydroponic system (Droste pump is input into the input line and takes water from the return pipeline #124’).
Regarding Claim 25, Cannon as modified teaches the pole assembly is one of one or more pole assemblies and the input pipeline is operatively coupled adjacent to the top portion of an uppermost pole assembly of the one or more pole assemblies, and wherein the system further comprises: a return pipeline operatively coupled to the bottom portion of a lowest pole assembly of the one or more pole assemblies, wherein the water flows from the return pipeline to an aquaculture system or a hydroponic system (Droste Fig. 1 #124’ to #110).

Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0146854 to Cannon et al in view of Australian Patent AU 2013201927 to Sung et al as applied to claim 21 above, and further in view of U.S. Patent No. 5,252,108 to Banks.
Regarding Claims 32 and 33, Cannon as modified teaches the claimed water flow
pattern, but is silent on explicitly teaching the one or more channels comprise a channel created
between a side rail and a side wall of the grow pan, wherein the channel runs from adjacent the
outer wall and leads to adjacent the inner wall of the grow pan, such that the water flows along a
base of the grow pan to adjacent the outer wall and back to the inner wall adjacent the one or
more pole assemblies; one or more channels comprise a channel created between a side rail
and a side wall of the grow pan, wherein the channel runs from adjacent the inner wall and
leads to adjacent the outer wall of the grow pan, such that the water flows down the channel into
a base of the grow pan adjacent the outer wall and back to the inner wall adjacent the one or
more pole assemblies.
However, Banks teaches the general knowledge of one of ordinary sill in the art that
when providing a grow pan it is Known to provide a side rail to create the channel (Banks Fig. 2
#55). It would have been obvious to one of ordinary skill in the art to further modify the
teachings of Nuttman with the teachings of side rails of Banks at the time of the invention to help
with flow and provide division as taught by Banks (Banks Col. 4 line 36-37). The modification is
merely the application of a known technique to a known device ready for improvement to yield
predictable results.

Claim(s) 40 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0146854 to Cannon et al in view of U.S. Patent No. D 281,406 to Guenat.
Regarding Claims 40 and 44, Cannon teaches system for growing vegetation, the system comprising: (a) a pole assembly comprising: (i) a pole (Cannon Fig. 1 #32) comprising a top portion and a bottom portion and an inside and an outside, wherein the outside of the pole defines an outer pole surface; (ii) a pole cup (Cannon Fig. 1 and 2 #20) concentric to and operatively coupled to the pole, wherein the pole cup comprises an upper tier defining a water inlet and a lower tier defining a water outlet (Cannon water in #20 through #39 and out through #24), wherein the pole cup is configured to receive water adhering to the outer pole surface and flowing away from the top portion and toward the bottom portion along the outer pole surface into the water inlet of the upper tier of the pole cup and direct the water through the water outlet of the lower tier of the pole cup to the outer pole surface (Cannon Fig. 1 #37 is adhered to the outer surface of #32, claim language does not exclude the water from being in a tube or pipe but the tube or pipe must merely be on the outside surface of the pipe; in addition, Cannon #39 discharges the water which at this point explicitly travels down the outside surface of #22), (iii) a grow pan (Cannon #1a), wherein the grow pan receives water from the outer pole surface and returns water to the outer pole surface (Cannon #1a receives via #24 and returns via #15). The diameter of the pole cup is larger than the diameter of the pole (Cannon #20 pole cup and #32 pole).
Cannon is silent on teachings the upper tier defines a first outer diameter, the lower tier defines a second outer diameter, wherein the first outer diameter is larger than the second outer diameter.  However, Guenat teaches the general knowledge of one of ordinary skill in the art that it is known to provide a pole cup with a first tier outer diameter larger than a second tier out diameter (Guenat Fig. 2).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Cannon with the teachings of Guenat before the effective filing date of the claimed invention for aesthetic/ornamental design and increased consumer appeal.  The modification is merely the simple substitution of one known pole cup shape for another to obtain predictable results.

Claims 41, 42, 45, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0146854 to Cannon et al in view of U.S. Patent No. D 281,406 to Guenat as applied to claim 40 and 44 above, and further in view of U.S. Patent No. 5,598,662 to Droste.
Regarding Claims 41 and 45, Cannon as modified is silent on a tube disposed within the pole and a pump attached thereto, wherein water is pumped up through the tube, exiting the tube proximate a top of the pole, and flows along the outer pole surface into the upper tier of the pole cup.
However, Droste teaches the general knowledge of one of ordinary skill in the art that it is a known alternative to provide an input pipeline operatively coupled adjacent to the bottom portion of the pole, and wherein the water flows upwardly adjacent the pole to adjacent the top portion of the pole; wherein the pole assembly comprises one or more tubes within the pole assembly that allow the water to flow upwardly within the pole assembly (Droste Fig. 1 and 2 #134 and #112, placement of tube in pole or outside pole is not a patentable distinction) in conjunction with a pump.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Cannon with the teachings of Droste before the effective filling date of the claimed invention for water conservation measures.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success and/or the application of a known technique to a known device ready for improvement to yield predictable results.  A shift in location of a known elements performing the same intended function of water deliver to the system, modified merely as an engineering design choice does not patentably distinguish [In re Japikse, 181 F.2d 1019, 1023, 86 USPQ 70, 73 (CCPA 1950)].
Regarding Claims 42 and 46, Cannon as modified teaches water flows from the lower tier of the pole cup to the outer pole surface (Cannon #23) and, at least indirectly, into a tank (Droste #10), wherein the water is recirculated by the pump from the tank up through the tube.

Claims 43 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0146854 to Cannon et al in view of U.S. Patent No. D 281,406 to Guenat as applied to claims 40 and 44 above, and further in view of Australian Patent AU 2013201927 to Sung et al.
Regarding Claims 43 and 47, Cannon as modified receives water adjacent to the pole,  but is silent on wherein the grow pan comprises two or more channels within the grow pan, wherein a first channel of the two or more channels receives water from the outer pole surface and transfers the water away from the pole, and wherein a second channel of the two or more channels receives the water from the first channel and transfers the water toward the pole.
However, Sung teaches the general knowledge of one of ordinary skill in the art that it is Known to provide a grow pan (b) wherein a first channel of the two or more channels receives water adjacent the pole and transfers the water away from the pole (Sung first channel is traveling from #254 along #42 towards #415); (c) wherein a second channel of the two or more channels receives the water from the first channel and transfers the water toward the pole (Sung Fig. 4 second channel is water that travels along #413 towards the pole exiting at #416). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Cannon with the teachings of Sung before the effective filing date of the claimed invention for even sufficient distribution and control through the grow pan of water supply as taught by Sung. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-25, 28, 29, 30, 32, 33, 34, 40-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



11 October 2022